BAILES, Judge.
This is a companion suit to that of Doyle E. Bankston, et al. v. Alma B. Bueche, *537La.App., 206 So.2d 532, on the docket of this court, in which an opinion is rendered this date.
For the reasons assigned in said companion suit, the judgment of the trial court in favor of plaintiff, Alma B. Bueche, is reversed and there is judgment herein in favor of Doyle E. Bankston and Southern Farm Bureau Casualty Insurance Company rejecting the plaintiff’s demands at her costs.
Reversed and rendered.